ATTACHMENT H

                                                                               
        Attachment H is a table displaying the contracted rates by rate cell for
each contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.               Contracted Rates by Region    
                                CMO NAME   Amerigroup                          
  Rate Category   Atlanta   North   East   Southeast   Southwest        
   LIM/RSM/Refugee
                                                       
 
          0 - 2 Months Male & Female   $ 1,104.24     $ 1,152.84     $ 1,049.52
    $ 1,126.52     $ 1,110.28          
 
                                                               
 
          3 - 11 Months Male & Female   $ 177.85     $ 217.40     $ 202.50     $
247.21     $ 227.72          
 
                                                               
 
          1 - 5 Years Male & Female   $ 106.42     $ 129.93     $ 114.88     $
139.89     $ 150.95          
 
                                                               
 
          6 - 13 Years Male & Female   $ 110.25     $ 131.63     $ 108.55     $
123.22     $ 125.95          
 
                                                               
 
          14 - 20 Years Female   $ 166.58     $ 220.61     $ 191.56     $ 216.47
    $ 186.23          
 
                                                               
 
          14 - 20 Years Male   $ 129.78     $ 156.49     $ 112.19     $ 129.16  
  $ 119.13          
 
                                                               
 
          21 - 44 Years Female   $ 227.50     $ 295.81     $ 255.36     $ 291.88
    $ 280.71          
 
                                                               
 
          21 - 44 Years Male   $ 255.65     $ 372.11     $ 293.03     $ 340.18  
  $ 315.01          
 
                                                               
 
          45+ Years Female   $ 388.74     $ 493.45     $ 429.41     $ 522.44    
$ 498.66          
 
                                                               
 
          45+ Years Male   $ 481.46     $ 561.93     $ 561.93     $ 642.74     $
566.68          
 
                                                                   PeachCare
                                                       
 
          0 - 2 Months Male & Female   $ 202.95     $ 204.30     $ 205.49     $
213.07     $ 203.45          
 
                                                               
 
          3 - 11 Months Male & Female   $ 181.55     $ 188.84     $ 188.84     $
190.06     $ 190.06          
 
                                                               
 
          1 - 5 Years Male & Female   $ 109.87     $ 132.55     $ 121.21     $
154.62     $ 165.91          
 
                                                               
 
          6 - 13 Years Male & Female   $ 131.20     $ 148.90     $ 132.76     $
154.48     $ 152.27          
 
                                                               
 
          14 - 20 Years Female   $ 156.06     $ 190.61     $ 167.59     $ 186.58
    $ 182.59          
 
                                                               
 
          14 - 20 Years Male   $ 144.31     $ 166.05     $ 138.84     $ 158.00  
  $ 151.26          
 
                                                                   Female
Services
                                                              Breast and
Cervical Cancer
  $ 1,544.70     $ 1,623.60     $ 1,623.60     $ 1,637.93     $ 1,637.93        
 
 
                                                               
   Maternity and Delivery Services

  Unit Cost   Unit Cost   Unit Cost   Unit Cost   Unit Cost             
                                                   Kick Payment
          $ 5,796.63     $ 5,774.93     $ 5,821.47     $ 5,846.21     $ 5,709.09
         
 
                                                               

